Citation Nr: 0215152	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  99-13 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

2.  Whether the veteran has qualifying service in the 
Merchant Marines during the Persian Gulf War era.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


REMAND

The veteran had active duty from August 1962 to August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied reopening the claim for 
service connection for a right knee disorder and determined 
that the veteran did not have qualifying service in the 
Merchant Marines in 1990 and 1991.

In a VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in August 1999, the veteran indicated that he wanted 
a hearing before a traveling section of the Board.  The 
record reflects that the RO informed him of the options the 
veteran had as to hearings, to include an RO hearing as well.  
In a document signed by the veteran in October 1999, he 
indicated that he wanted an RO hearing in addition to a Board 
hearing.  The RO scheduled a local hearing with a Hearing 
Officer; however, it has not scheduled the veteran for a 
hearing before a traveling section of the Board.  The Board 
has reviewed the record and finds that the veteran has not 
withdrawn his hearing request.  Thus, a hearing must be 
scheduled.

Additionally, the Board notes that the RO has not provided 
the veteran with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and should do so while the case 
is back at the RO.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing before a 
traveling section of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


